Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about September 29, 2005, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and imposed a conditional discharge for a period of up to 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appel*424lant’s request for a dismissal or an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). The court’s determination to discredit appellant’s account of the incident is supported by the record. In light of his failure to provide accurate details of the incident, the seriousness of the underlying conduct and his truancy issues at school, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs (see Matter of Katherine W., 62 NY2d 947, 948 [1984]). Concur— Tom, J.E, Marlow, Sullivan, McGuire and Malone, JJ.